DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JERRY P. SAGER,
                              Appellant,

                                      v.

                               CAROL SAGER,
                                 Appellee.

                               No. 4D20-1983

                               [March 11, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Suskauer, Judge; L.T. Case No. 50-2016-DR-
008936-NB.

    Ralph T. White of the Law Office of RT White, Palm Beach Gardens,
for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.